            Case 1:20-cv-01146-DAD-SAB Document 4 Filed 09/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE MORALES GONZALEZ,                             Case No. 1:20-cv-01146-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        SHOW CAUSE WHY THIS ACTION
13           v.                                         SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO COMPLY WITH COURT
14   COMMISSIONER OF SOCIAL SECURITY,                   ORDER

15                  Defendant.                          (ECF No. 3)

16                                                      FIVE DAY DEADLINE

17

18          On August 17, 2020, Plaintiff Jose Morales Gonzalez (“Plaintiff”) filed an application to

19 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Upon review of the
20 application, the Court was unable to determine if Plaintiff is entitled to proceed without

21 prepayment of fees in this action without additional information concerning all sources of

22 income and expenses/financial obligations. On August 18, 2020, an order issued requiring

23 Plaintiff to file a long form application to proceed without prepayment of fees or pay the filing

24 fee within twenty days.       The deadline has passed and Plaintiff has not filed a long form

25 application to proceed without prepayment of fees, paid the filing fee in this action, or otherwise

26 responded to the August 18, 2020 order.
27          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

28 Rules or with any order of the Court may be grounds for imposition by the Court of any and all


                                                    1
            Case 1:20-cv-01146-DAD-SAB Document 4 Filed 09/11/20 Page 2 of 2


 1 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 2 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 3 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 4 2000).

 5          Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE within five

 6 (5) days of the date of entry of this order why this action should not be dismissed for failure to

 7 comply with the August 18, 2020 order. Plaintiff is forewarned that the failure to show cause

 8 may result in the imposition of monetary sanctions and the dismissal of this action.

 9
     IT IS SO ORDERED.
10

11 Dated:     September 10, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
